DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL REJECTION in response to applicant’s claim amendments and arguments filed November 23, 2020.  Claims 1-7, 9, 10, 12, and 21 are canceled.  Claims 8, 11, and 13-20 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 1, 7, and 9 as being unpatentable over Fuhr et al (US 2006/0051735 A1) is withdrawn in view of applicant’s claim cancelations.
	Rejection of claims 3 and 4 as being unpatentable over Fuhr et al (US 2006/0051735 A1) in view of Sangha et al (US 2011/0004122 A1) is withdrawn in view of applicant’s claim cancelations.
	Rejection of claims 5 and 6 as being unpatentable over Fuhr et al (US 2006/0051735 A1) and Sangha et al (US 2011/0004122 A1) in view of Koschwanez et al (US 2007/0031819 A1) is withdrawn in view of applicant’s claim cancelations.
Rejection of claim 10 as being unpatentable over Fuhr et al (US 2006/0051735 A1) in view of Gabi et al (US 2013/0105034 A1) is withdrawn in view of applicant’s claim cancelation.
Allowance of claims 11, 13-18, and 20 is withdrawn in view of new rejections made below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parasher et al (US 2004/0199049 A1).
With respect to claim 11, Parasher disclose a probe vibrating assembly for endoscopic procedures, the method of use comprising:
Positioning a tip (needle 74) of a picker (medical scope 62) over the target material (tumor 80) (See Fig. 6);
Touching the tip to a surface of the substrate (cancerous tissue, See Para. 0030); and
Oscillating the picker up and down to detach the target material from at least one of the substrate and a non-target material of the sample (See Fig. 6-7 and Paras. 0030-0034).
less than or equal to 10kHz.

Claims 11, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 2006/0051735 A1).
With respect to claim 11, Fuhr discloses a method for isolating a target material from a sample located on or within a substrate (See Abstract), the method comprising: 
positioning a tip (pick-up tool 15) of a picker (probe 10, See Fig. 3 and Para. 0075) over the target material (cell culture 20/cell 21) (See Para. 0083 for discussion of positioning of the probe 10 in the vicinity of the selected cell 21); and 
driving the tip through the sample (fluid covering 81, See Para. 0070) towards a surface of the substrate (See Para. 0083 for discussion of how the probe is positioned in the vicinity of the selected cell).
Fuhr fails to specifically state the step of touching the tip to the surface of the substrate and oscillating the picker tip up and down to detach the target material from at least one of the substrate and a non-target material of the substrate, wherein the oscillation occurs at a frequency less than or equal to 10kHz.  However, Para. 0026 discusses how the probe is pushed under the cell opposite to the migration direction of the cell, wherein it appears that the movement direction of the cell and/or the probe is perpendicular to the carrier surface (80).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the step of touching the tip to the surface of the 
Additionally, although Fuhr is silent as to the specific oscillation frequency, it would have been obvious to determine, through routine experimentation, the optimal frequency to employ for the detachment of the target material from the substrate. The specification of Fuhr teaches that the oscillation may be at any appropriate frequency (See Para. 0032).  Applicant should note that although a specific frequency is not disclosed, the period of time between when the tip is touched to the surface of the substrate and oscillated would qualify as no vibration, which is claimed in the range of less than or equal to 10kHz.
With respect to claim 13, Fuhr teaches drawing the target material into the tip (See Para. 0083 of Fuhr for discussion of how the intrinsic motion of the cell initiates migration to carrying surface 16 of the probe).
With respect to claim 18, Fuhr teaches retaining the target material (cell 21) within the tip (See Para. 0081 for discussion of how the cell is arranged fully on the probe prior to retraction of the probe from carrier 80).
With respect to claim 20, although Fuhr does teach that an enveloping fluid can be provided on the pick-up tool, there is no specific teaching that the tip is primed with a fluid.  
	However, the embodiment encompassed by Fig. 5 of Fuhr teaches that the probe (10) is dipped into a cultivation fluid (81) and then moved to the substrate with the cell culture until the front end of the probe is situated at a distance above the surface of the cell culture (See Para. 0085 and Fig. 5).  Additionally, in another alternative embodiment of Fuhr, the probe body (11) can be a capillary and the interior of the capillary is filled with fluid (See Para. 0087).
.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 2006/0051735 A1) in view of Sangha et al (US 2011/0004122 A1).
	Refer above for the teachings of Fuhr.
	With respect to claim 14, Fuhr fails to teach exerting a force, by the picker on the target material.
	Sangha teaches the use of a low pressure sample collection apparatus (apparatus 10) (See Para. 0014 and 0073), wherein the apparatus includes a swab member (14) formed by an elongated tubular shaft (See Figs. 1-7).  In use of the swab apparatus, the swab member is applied to a specimen (52) such that a portion of the specimen adheres to the swab member (See Para. 0083).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the low pressure for exertion on a target material, such as taught by Sangha, for the purpose of more effectively collecting a target material from the surface of a substrate.
	With respect to claim 15, the combination of Fuhr and Sangha teaches that the force is pressure (See Para. 0014 of Sangha).

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 2006/0051735 A1) in view of Sangha et al (US 2011/0004122 A1) and further in view of Koschwanez et al (US 2007/0031819 A1).
With respect to claim 16, Fuhr discloses a method for isolating a target material from a sample located on or within a substrate (See Abstract), the method comprising: 

driving the tip through the sample (fluid covering 81, See Para. 0070) towards a surface of the substrate (See Para. 0083 for discussion of how the probe is positioned in the vicinity of the selected cell); and
oscillating the picker to detach the target material from at least one of the substrate and a non-target material of the substrate (See Para. 0032 for discussion of oscillating the probe and/or tip if it is attached to the probe); and
drawing the target material into the tip (See Para. 0083 of Fuhr for discussion of how the intrinsic motion of the cell initiates migration to carrying surface 16 of the probe).
Fuhr fails to specifically state the step of touching the tip to the surface of the substrate and oscillating the picker tip up and down to detach the target material from at least one of the substrate and a non-target material of the substrate, wherein the oscillation occurs at a frequency less than or equal to 10kHz.  However, Para. 0026 discusses how the probe is pushed under the cell opposite to the migration direction of the cell, wherein it appears that the movement direction of the cell and/or the probe is perpendicular to the carrier surface (80).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the step of touching the tip to the surface of the substrate to impart more efficient removal of the cell from the substrate surface while reducing damage to the selected cell
Fuhr fails to disclose exerting a force, by the picker on the target material.
Sangha teaches the use of a low pressure sample collection apparatus (apparatus 10) (See Para. 0014 and 0073), wherein the apparatus includes a swab member (14) formed by an elongated tubular 
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the low pressure for exertion on a target material, such as taught by Sangha, for the purpose of more effectively collecting a target material from the surface of a substrate.
The combination of Fuhr and Sangha fails to teach that the force is magnetic or electromagnetic.
Koschwanez discloses the capture of cells on microfluidic devices, wherein a magnetic capture site (402) can trap multiple cells (412) in the vicinity of tips (408) of ferromagnetic structures (404).  A magnetic field source (not shown) is applied external to the magnetic capture site and external to a microchannel (410) near a portion (406) of the ferromagnetic structures.  This allows multiple cells to be trapped within a same field of view (402) (corresponding to the magnetic capture site) (See Fig. 4 and Para. 0115).
It would have been obvious to one of ordinary skill in the art at the time of filing of incorporate the magnetic capture capabilities of the tips of Koschwanez into the method of combined Fuhr and Sangha to allow for the possibility of using magnetic beads to attach to magnetically labeled cells and subsequent isolation and capture of said labeled cells. 
With respect to claim 17, the combination of Fuhr, Sangha, and Koschwanez teach that the target material is conjugated to a magnetic particle.  Koschwanez teaches magnetically labeling microorganisms or cells, wherein suitable methods of labeling microorganisms and cells with magnetic labeling compounds include direct attachment of magnetic beads coupled to molecules that bind specific factors naturally expressed on the microbe surface, and indirect attachment of magnetic beads coupled to molecules that bind additional factors experimentally conjugated to the microbe surface.  Suitable factors naturally expressed on the surface of microbes include surface proteins, the sugar/starch moieties of modified surface proteins, and lipids (See Paras. 0089-0094).  Incorporating the .

Allowable Subject Matter
Claims 8 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to fairly teach the recited methods of isolating a target material from a sample located on or within a substrate, wherein a target material is dry mounted to a substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s remarks filed November 23, 2020, with respect to the previous allowance of claims 11, 13-18, and 20 has been reviewed.  However, upon further consideration, a new ground(s) of rejection was made in the correspondence above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        February 13, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798